Case 1:21-cr-20151-RKA Document 24 Entered on FLSD Docket 06/14/2021 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 21-20151-CR-ALTMAN


  UNITED STATES OF AMERICA

  vs.

  MIGUEL ANDRES GUTIERREZ DIAZ,
      a/k/a “Mickey,”

                 Defendant.
                                                  /

              UNITED STATES OF AMERICA’S BILL OF PARTICULARS FOR
                          FORFEITURE OF PROPERTY

         Pursuant to Rule 32.2(a) of the Federal Rules of Criminal Procedure, the United States of

  America (“United States”) hereby gives notice that, in addition to property generally and specifically

  identified in the forfeiture allegations of the Indictment, ECF No. 1, the United States seeks the

  forfeiture of the following property, pursuant to 21 U.S.C. §§ 853 and 970:

         i.      Real property located at 9443 SW 123rd Terrace, Miami, FL 33176 (Folio No. 30-

  5016-070-0230).

                                                 Respectfully submitted,

                                                 JUAN ANTONIO GONZALEZ
                                                 ACTING UNITED STATES ATTORNEY

                                         By:     s/ Annika M. Miranda
                                                 Annika M. Miranda
                                                 Assistant United States Attorney
                                                 Florida Bar No. 64975
                                                 99 N.E. 4th Street, 7th Floor
                                                 Miami FL, 33132-2111
                                                 Telephone: (305) 961-9303
                                                 E-mail: Annika.Miranda@usdoj.gov
                                                 Counsel for the United States of America
